 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366Gallup, Inc. and United Steelworkers of America, AFLŒCIOŒCLC. Case 16ŒCAŒ20442 June 27, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On March 7, 2001, Administrative Law Judge Pargen Robertson issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions, a supporting brief, and an answering brief.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified3 and set forth in full below. 1.  The judge found that by promulgating new rules in its interviewing policies and procedures manual on May 29, 2000, in response to the Union™s campaign at the Respondent™s Austin, Texas facility, the Respondent vio-lated Section 8(a)(1) of the Act.  The new rules in the Respondent™s manual prohibited taping, by audio or video, activities at work; prohibited solicitation and dis-tribution in the workplace at any time; prohibited posting nonbusiness materials in working areas and common areas of the building; limited posting of nonbusiness ma-terials to the breakroom bulletin board provided the no-tice was dated and had been approved by a manager and provided the notice would be removed after 1 month; prohibited using the Internet for anything other than business; and prohibited using e-mail to solicit for non-business matters.                                                                                                                      1 The General Counsel filed a motion to strike the Respondent™s ex-ceptions and supporting brief on the ground that they do not comply with the Board™s Rules and Regulations.  We find that the Respondent™s exceptions and supporting brief substantially comply with our require-ments, and we therefore deny the General Counsel™s motion. The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  3 In addition to the modifications discussed below, we shall modify the recommended Order to track more closely the violations the judge found. We shall also change the date in par. 2(b) of the judge™s recom-mended Order in accordance with our decision in Excel Container, Inc., 325 NLRB 17 (1997).  Finally, we shall modify the judge™s recom-mended Order to require the Respondent to rescind the rules it dis-criminatorily promulgated.  See Youville Health Care Center, 326 NLRB 495 (1998). In agreeing with the judge™s finding of a violation, we emphasize the fact that the Respondent promulgated and enforced the above-mentioned rules immediately after discovering the Union™s organizing efforts.  As the Fifth Circuit Court of Appeals has stated, an employer™s ﬁpromulgation of a [new rule] upon the commencement of a union organizational campaign is strong evidence of discriminatory intent,ﬂ although the employer may dem-onstrate that imposing the new rule ﬁwas justified be-cause the union campaign brought about substantial work disruption.ﬂ  NLRB v. Roney Plaza Apartments, 597 F.2d 1046, 1049 (5th Cir. 1979), enfg. 232 NLRB 409 (1977).  The record contains no evidence that the Union™s orga-nizing efforts interfered with work in any way.4  Indeed, the judge specifically found that the ﬁRespondent did not change its rules and implement its new manual because of production problemsﬂ at the Austin Center.  Accord-ingly, we agree that the Respondent violated Section 8(a)(1) by promulgating the new rules. 2.  The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by temporarily closing its Austin, Texas facility, from May 25Œ30, 2000, because of the Union™s organizing efforts.  The judge also found that the posting of a memorandum on May 26, 2000, informing employees that the facility was temporarily closed because of the union campaign was an independ-ent violation of Section 8(a)(1). In its exceptions, the Respondent argues, inter alia, that it was error for the judge to find the independent 8(a)(1) violation because the complaint did not allege the memo-randum to be an unfair labor practice.  We find no merit in this contention. It is well established that the Board may find and rem-edy an unfair labor practice not specifically alleged in the complaint ﬁif the issue is closely connected to the subject matter of the complaint and has been fully litigated.ﬂ  Pergament United Sales, 296 NLRB 333, 334 (1989), enfd. 920 F.2d 130 (2d Cir. 1990).  Here, the necessary connection is clear: the subject matter of the complaint concerned the Respondent™s response to the unionization effort, including the closing of the Austin facility, and the memorandum in issue explained the Respondent™s reasons for the closing.  Further, the circumstances sur-rounding the posting of the memorandum were fully liti-gated at the hearing.  Accordingly, we conclude that the Pergament test has been satisfied and that the judge  4 We do not rely on the judge™s alternative analysis under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U. S. 989 (1982). 334 NLRB No. 52  GALLUP, INC. 367properly found the posting of the memorandum to consti-
tute a violation of Section 8(a)(1). 
The General Counsel excepts to the judge™s failure to 
include this posting violation in his conclusions of law.  

We find merit in the exception and shall modify the 
judge™s conclusions of law and recommended Order ac-
cordingly. AMENDED CONCLUSIONS OF LAW 
Substitute the following for Conclusion of Law 3: 
ﬁ3.  The Respondent has vi
olated Section 8(a)(1) by 
engaging in the following 
conduct because of its em-
ployees™ union activities: changing its rule to prohibit 
personal use of its copy machine; changing its rule to 
prohibit posting notices except in the break room after 
dating the notice and securing supervisory approval; 
posting a notice to employees on May 26, 2000, explain-
ing that the Center would be temporarily closed because 
of its employees™ union activities; issuing a new Inter-
viewing Policies And Procedures Manual on May 29, 
2000; telling employees they cannot distribute union 
materials inside the building, but outside the Center; tell-
ing employees they cannot distribute union literature in 
the front bulletin board area; telling employees that dis-
tribution of union literature is prohibited in work areas 
and that union literature may be distributed only in the 
break room; telling employees that they may not offer 
union literature to any employee who has previously de-
clined union literature; telling employees that distribution 
of union literature in work areas is not permissible and 
that employees may be charged with harassment for of-
fering literature to anyone who previously declined union 
literature; and posting a USAA Realty notice prohibiting 
solicitation outside its Center.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Gallup, Inc., Au
stin, Texas, its officers, 
agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Changing its rule to prohibit personal use of its 
copy machine, because of its
 employees™ union activities. 
(b) Changing its rule to prohibit posting notices except 
in the break room after dating the notice and securing 

supervisory approval, because
 of its employees™ union 
activities. 
(c) Posting a notice to employees explaining that the 
Austin, Texas Center, would be temporarily closed, be-
cause of its employees™ union activities. 
(d) Issuing a new interviewing policies and procedures 
manual, because of its employees™ union activities. 
(e) Telling employees they cannot distribute union ma-
terials inside the building, but outside the Center, be-

cause of its employees™ union activities. 
(f) Telling employees they cannot distribute union lit-
erature in the front bulletin 
board area, because of its 
employees™ union activities. 
(g) Telling employees that distribution of union litera-
ture is prohibited in work areas and that union literature 

may be distributed only in the breakroom, because of its 
employees™ union activities. 
(h) Telling employees they may not offer union litera-
ture to any employee who has previously declined union 
literature, because of its employees™ union activities. 
(i) Telling employees that they may be charged with 
harassment for offering literature to anyone who previ-
ously declined union literature, because of its employees™ 
union activities. 
(j) Posting a USAA Realty notice prohibiting solicita-
tion inside and outside of th
e building, because of its 
employees™ union activities. 
(k) Temporarily closing its facility, because of its em-
ployees™ union activities. 
(l) Issuing disciplinary action to its employees, be-
cause of its employees™ union activities. 
(m) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the following discriminatorily promulgated 
rules: the rule prohibiting personal use of its copy ma-

chine; the rule prohibiting posting except in the break 
room after dating the notice and securing supervisory 
approval; the rule prohibiting taping, by audio or video, 
activities at work; the rule prohibiting solicitation and 
distribution in the workplace at any time; the 
rule prohib-iting posting nonbusiness materials in working areas and 

common areas of the building; the rule limiting posting 

of nonbusiness materials to the break room bulletin board 
provided the notice was dated and had been approved by 
a manager and provided the notice would be removed 
after 1 month; the rule prohibiting using the Internet for 
anything other than business; and the rule prohibiting 
using e-mail to solicit for nonbusiness matters. 
(b) Within 14 days from the date of this Order, remove 
from its files all reference to its unlawful closure of its 

Center from May 25Œ30, 2000, and its unlawful warning 
issued to William Lewandoski on June 9, 2000, because 
of its employees™ union activities, and within 3 days 
thereafter notify William Lewandoski and all employees 
involved in its unlawful closure, in writing, that this has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368been done and that those unlawful actions will not be 
used against any of those employees in any way. 
(c) Within 14 days after service by the Region, post at 
its facility in Austin, Texas, copies of the attached notice 

marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 16, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 

the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 23, 2000. 
(d) Within 21 days after service by the Region, file 
with the Regional Director, 
Region 16, a sworn certifica-
tion of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT change our rules to prohibit personal 
use of our copy machine, b
ecause of our employees™ un-
ion activities. 
WE WILL NOT change our rules to prohibit posting 
notices except in the break room after dating the notice 
                                                          
 atters. 
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
and securing supervisory approval, because of our em-
ployees™ union activities. 
WE WILL NOT post notices 
to employees explaining 
that our Austin, Texas Center, will be temporarily closed, 
because of our employees™ union activities. 
WE WILL NOT issue a new Interviewing Policies and 
Procedures Manual, because
 of our employees™ union 
activities. 
WE WILL NOT tell employees they cannot distribute 
union materials inside the building, but outside the Cen-

ter, because of our employees™ union activities. 
WE WILL NOT tell employees they cannot distribute 
union literature in the front 
bulletin board area, because 
of our employees™ union activities. 
WE WILL NOT tell employees that distribution of un-
ion literature is prohibited in work areas and that union 
literature may be distributed only in the breakroom, be-
cause of our employees™ union activities. 
WE WILL NOT tell employees they may not offer un-
ion literature to any employee who has previously de-
clined union literature, because of our employees™ union 

activities. 
WE WILL NOT tell employees that they may be 
charged with harassment for offering literature to anyone 
who previously declined uni
on literature, because of our employees™ union activities. 
WE WILL NOT post a USAA Realty notice prohibit-
ing solicitation outside our Center, because of our em-
ployees™ union activities. 
WE WILL NOT temporarily close our facility, be-
cause of our employees™ union activities. 
WE WILL NOT issue disciplinary action to our em-
ployees, because of our employees™ union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
WE WILL rescind the following discriminatorily 
promulgated rules: the rule prohibiting personal use of 

our copy machine; the rule prohibiting posting except in 
the break room after dating and securing supervisory 
approval on the notice; the rule prohibiting taping, by 

audio or video, activities at work; the rule prohibiting 
solicitation and distribution in the workplace at any time; 
the rule prohibiting posting nonbusiness materials in 
working areas and common areas of the building; the 
rule limiting posting of nonbusiness materials to the 
breakroom bulletin board provided the notice was dated 

and had been approved by a manager and provided the 
notice would be removed after 1 month; the rule 
prohibiting using the Internet for anything other than 
business; and the rule prohibiting using e-mail to solicit 
for nonbusiness m
 GALLUP, INC. 369WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful May 25Œ30, 2000, closure of the Center and 
the unlawful June 9, 2000 warning issued to William 
Lewandoski, and WE WILL, within 3 days thereafter, 
notify Lewandoski and all our Austin Center employees 
in writing that this has been done and that the unlawful 

actions will not be used against them in any way. 
GALLUP, INC. 
Linda Reeder, Esq., for the General Counsel
. William A. Harding, Esq. 
and Jack L. Shultz, Esq., 
of Lincoln
, Nebraska, for the Respondent. 
DECISION STATEMENT OF CASE 
PARGEN ROBERTSON, Admin
istrative Law Judge.  A 
hearing was held in Austin, Texas, on December 18 and 19, 
2000.  Respondent and the Genera
l Counsel were represented and afforded full opportunity to be heard, to examine and cross-
examine witnesses, and to intr
oduce evidence.  Respondent and 
the General Counsel filed briefs.
1  I have considered the entire 
record and briefs.  At material times Respondent has been a 
Delaware corporation with a place of business
2 in Austin, 
Texas, where it has been engaged in market research and con-

sulting services for various co
mpanies; during the 12 months 
before the complaint issued, in conducting those business op-
erations, Respondent performed services valued in excess of 
$50,000 in States other than Texas; and it has been an employer 

engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the National Labor Re
lations Act (the Act).  The 
Charging Party (the Union) has 
been a labor organization at 
material times within the meaning of Section 2(5) of the Act.  

Patrick Bogart, Viet 
Nguyen, Nancy Moses,
3 and Jean 
Timmerman have been supervisors and agents of Respondent at 
material times.
4  The Record Evidence 
The complaint alleges that Respondent made unlawful rule 
changes including solicitation an
d distribution of union materi-
als, and a layoff, because of 
its employees™ union organizing 
activities.  The General Counsel
™s witnesses included former 
employee Adam Fischer and employees Brent Malkus, William 
Lewandoski, Sandra Griffin, Kris
tal Cain, Ariel Coleman, and 
Shannon Mouser.  The employees are interviewers and track-

ers.  Both conduct opinion polls 
and market research surveys.  
Trackers are interviewers who work on the same project for a 
period of time.  Employees do not 
adhere to a specific schedule 
but commit to work a designated number of hours during a 
specific period of time.  Adam Fischer last worked as a tracker.  
                                                          
                                                           
1 Respondent™s motion to file a reply brief is denied. The Board™s 
rules and regulations do not 
provide for reply briefs. 
2 The Austin facility known as the Au
stin Interviewing Center is fre-quently referred to as the ﬁCenter.ﬂ 
3 Nancy Moses is sometime referred to as Nancy Arredondo. 
4 All the above-mentioned matters were admitted in Respondent™s 
answer. On a typical workday he would st
art at the front bulletin board 
where the news of the day was posted.  Other postings included 

information about projects, quotas, team meetings
, etc.  Some-times there would be nonbusiness materials poste
d.  Someone worked with a theater and there would be theatrical notices on 
the board.  One woman was cooking and selling food at Ann™s 
Kitchen.  She posted an advertisement along with prices.  There 
was a stack of flyers from Sears.  Below the front board there 
were plastic paper holders and 
there was an advertisement hav-
ing something to do with Disney™s Magic Kingdom.  After 
consulting the board, Fischer would routinely go to one of the 
computer terminals near the managers™ office and sign in to his 
assigned project.  He would then 
go to his computer and log on, 
put on his headset and start the computer dialing phone num-
bers.  While waiting for a response from an eligible respondent to the phone dialings, he would read, draw, do collages, play 

board games with his immediate neighbors, and talk to people 
in the area.  They talked about anything including things that 
were not work related such as politics, religion, and anything 
else. 
Brent Malkus was the employee that contacted the Union 
and he did so on February 29, 2000.  There were six or so meet-
ings with employees about th
e Union from February 29 until 
May 31, 2000.  Malkus was paged 
to Patrick Bogart™s office 
around 7:30 p.m. on March 6.  Bogart told Malkus to shut the 
door and then Bogart said that he had heard that Malkus were 
saying some very negative things.  He asked Malkus if there 
was anything he was disgruntled 
about.  At one point Malkus 
said that he would like to get back to work and Bogart said no, 

that Malkus was getting paid for 
that time.  At the end of the 
conversation Malkus asked if he was skating on thin ice be-
cause of the conversation and Bogart assured him that he 
wasn™t.  That meeting lasted for 98 minutes.
5  That was the first 
closed door meeting Malkus had with Bogart.  Bogart did not deny Malkus™ testimony 
about that meeting.  
Adam Fischer testified that he first met with the Union and 
other employees on May 15.  Th
e union meetings have contin-
ued since May 15.  Attendance continued to grow at the union 
meetings until after the Memorial Day weekend shutdown of 
the Center.  After the shutdow
n attendance dropped off. 
Patrick Bogart identified a notice he posted on the break 
room bulletin board in the sec
ond or third week of May (R. 
Exh. 16).  The reason for its posting was to clean up the board, 

which was looking trashy.  He wanted the bulletin board to 
look clean and include only material that was current.  
Respondent posted a May 23 no
tice on the front bulletin 
board about use of the copying machine and posting of notices.  
The notice said that the copy machine was for Gallup use only 
and that personal notices could 
not be posted without a supervi-
sor™s approval.  Before that it was commonplace for employees 
to use the copy machine for 
personal and nonbusiness matters.  
Lead Supervisor Patrick Bogart admitted that he posted a copy 
of news on May 25 that included 
a reference to the use of the 
copy machine (R. Exh. 14), but B
ogart denied that represented 
 5 Malkus was able to recall the exact time because he noted when he 
closed down his computer after bei
ng paged and when he started on the 
computer after the meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370a change of policy.  He testif
ied that Respondent™s Exhibt 15 
had been posted above the copy
 machine from before imple-
mentation of the new policy manual
.  Bogart testified that on all 
occasions when employees asked him to use the copy machine 
for personal reasons, he denied th
eir requests.  Bogart denied 
that he ever denied a request to post something on the break 

room bulletin board.  He recalled that on one or two occasions 
he called in employees after learning they had used the copy 
machine for personal reasons, a
nd told those employees they 
could not do that.   Sometimes 
party invitations would be cop-
ied on the machine and dropped off at employees™ desks.  Peo-
ple would also post things on th
eir cubicles.  Lead Supervisor 
Bogart admitted that employees posted materials in their cubi-
cles before introduction of the new policy manual.  Those in-
cluded newspaper articles about 
the U.S. presidential election 
campaign.  There were material
s posted by employees in the 
break room bulletin board and th
ere was no requirement that an 
employee needed a supervisor™s pe
rmission to post any of those 
matters.  Before the May 23 notice, employees solicited and 
distributed literature for nonwor
k related matters.  Malkus openly campaigned for the Green 
Party Presidential candidate 
in view of supervisors and nothi
ng was said to him.  He even 
solicited Supervisor Nancy Moses.  Moses was ineligible to 

sign a petition for the Green Party candidate because she had 
voted in the Democratic or Republican elections, and Malkus 
asked if it was okay if he solic
ited other employees.  Moses 
said that it was no problem.  There was no prohibition against 
posting for nonbusiness matters and all types of things were 
posted on all the posting areas.  Those included ads for cars, 
candy bars, Girl Scout cookies, and others.  Patrick Bogart 
testified that he did enforce a no-distribution rule before May 
2000.  In 1999 he received a complaint that employee Dayana 
Sanabria had been passing out a 
quiz on the work floor.  Bogart 
told Sanabria that it was not ap
propriate for her to distribute nonworking material at work.  On an earlier occasion he was 
told that Tracy Malasko was pa
ssing out party invitations and 
that she had used the copy machine.  Bogart told Malasko that 
she could not do that.  On another occasion Cory Barrow 
passed out materials and may have used the copy machine.  
Bogart told Barrow that he could not do that and he told Bar-
row to pick up the materials th
at he had already passed out.  
Bogart testified that the 1998 policies (R. Exh. 40) regarding 
use of computers and the Internet are no different that the poli-
cies contained in the manua
l effective May 29, 2000. 
Brent Malkus testified that before May 23 he made copies 
for personal use even in open view of supervisors and the only 
thing said was to the effect of don™t abuse the privilege of using 
the copy machine.  No one had ever said that employees were 
prohibited from personal use of the copy machine.  Adam 
Fischer noticed that after May 23 postings on the front bulletin 
board continued to include th
e menus from Ann™s Kitchen and 
the ads for the Disney™s Magic Kingdom.  Fischer mentioned 

the Disney™s ad to Patrick Bogart on June 6 but the ads were 
still there the first week in July. 
Patrick Bogart testified the Di
sney material was posted be-
cause it came from one of Respondent™s clients (i.e., Disney), 
which it had received from its 
corporate headquarters.  The 
Sears materials were also provided by a clientŠSears.  As to 
some of the other postings the Center had a number of different 
committees.  One was called a community builders committee, 
which used contributions from employees for community af-
fairs including community theater.  In the case of community 
theater the community builders committee purchased tickets for 
the community theater, which were available free to employees.  
By that means the committee helped both employees and the 
community theater.  As to news articles, Respondent provided a 
small incentive to employees for bringing in articles that men-
tioned Gallup.  Only news articl
es that mentioned Gallup were posted according to Bogart. 
William Lewandoski,
6 Sandra Griffin, and Shannon Mouser 
testified that the employees were scheduled to attend a forum
7 around 6 p.m. on May 25.  The forum was canceled around 
5:15 p.m. and around 5:30 p.m. the computers went down.  
Around 5:45 p.m. all employees were told to leave the building 
and that each one of them would be paid for the entire time 
each was scheduled to work that day.  That had never happened 
before.  The employees had never been told to leave and that 
they would be paid for the full scheduled time.  Routinely, 
when the computers went down, the employees were told to 
wait and then were paid for that part of the time they waited for 
the computers.
8  After the announcement on May 25, managers 
came out and directed the evacuation of the employees.  Sharon 
Warner asked Patrick Bogart why they didn™t go ahead and 
hold the forum.  Bogart replied no because they were leaving 
the building.  Lewandoski and other employees returned to the 
Center the next day expecting to work but the Center continued 
to be shut down.  There was a notice posted on the Center door.  
The employees returned for work on Tuesday (May 30) after 
the Memorial Day holiday and a new interviewing manual (GC 
Exh. 5) was on each employee™s desk.  
Adam Fischer and several other union organizing committee 
members met at the Center, May 26, 2000, to speak to cowork-
ers about the ongoing union campai
gn.  When Fischer arrived 
he saw a notice on the door to the Center (GC Exh. 3).  Fischer 
then spoke with coworkers and distributed two pieces of union 
literature.  He taped a copy of each piece of literature next to 
the elevator on the first floor.  He left between 5Œ6 p.m..  
Fischer returned to the Center on May 27.  He noticed the two 
pieces of literature he had posted near the elevator had been 
removed so he posted two more. 
 He also distributed union 
literature that day.  He next returned on May 30 when the Cen-
ter reopened for business.  There was a memo
9 on the front                                                           
 6 Lewandoski has worked for Respondent for 
3-½ years. 
7 Meetings of employees 
conducted by management. 
8 The Center had closed on earlier 
occasions such as for holidays and 
because of computer problems. Rou
tinely the employees were told to 
ﬁhang tightﬂ while they tried to bring the computers back up. That 
lasted from 15 to 45 minutes. 
9 The memo stated: 
  INTEROFFICE MEMORANDUM 
TO: OPERATIONS 
SUBJECT: AUSTIN INTERVIEWING CENTER 
DATE: MAY 26, 2000 
Last night a blip occurred on the system that caused all inter-
viewing centers to go down momentarily. Although most centers 
were back on line within minutes, 
the Austin Interviewing Center 
 GALLUP, INC. 371door regarding why the Center had closed from May 26Œ30, 
2000.  That notice was posted when
 Fischer arrived at 4 p.m. 
but, it had been removed when he
 left for dinner around 6 p.m..  
It was reposted on June 9 along w
ith a memo of questions and 
answers from a June 6 forum.  The employees were given a 
new rulebook for interviewers on May 30 (GC Exh. 5).  Before 
the new rule book, employees we
re permitted to make audio 
recordings in the workplace; to use specific computers at the 
Center for internet and e-mail for nonbusiness purposes; to 
engage in posting and solicita
tion of nonbusiness related mat-
ters without it being approved by a supervisor; and there was no 
rule against offering another employee something that em-
ployee had previously declined. 
Sharon Warner distributed antiunion leaflets after Respon-
dent distributed the new manu
als on May 30.  Warner went 
from desk to desk in the work area passing out antiunion items.  

The items included buttons that 
said ﬁUnion Noﬂ with a check.  
Warner asked employees to take 
the buttons and wear them to a 
mandatory forum
10 that night to show solidarity against the 
Union.  Warner was also asking for money to cover the cost of 

the buttons.  Warner testified but she did not deny that she had 
gone around in the work area di
stributing antiunion materials.  
Bogart identified Respondent™s Exhibit 71 as an employee 
corrective action form awarded 
to Brent Malkus on May 31, 
2000, after Sharon Warner reported 
that Malkus was raising his 
finger to the intercom as Bogart was making announcements.  
Malkus denied to Bogart that 
he had been making the alleged 
gestures.  Sharon Warner testified that she saw Brent Markus 
raise his middle finger in a defama
tory sign in the direction of 
the intercom as Patrick Bogart
 was making an announcement.  
She reported that incident to Bogart.  
Fischer distributed union liter
ature outside the Center on 
June 2.  Supervisor Viet Nguy
en talked with Fischer in the 
Center.  He told Fischer that he had checked with other super-

visors and that it was okay to 
distribute literature outside but 
not inside the building where the Center was located.  Nguyen 
testified about his June 2 convers
ation with Fischer.  Nguyen 
phoned another supervisor and then
 told Fischer that he could 
pass out flyers outside the building but he could not pass them 
out in the common areas inside the building.  Nguyen testified 
that he told Fischer that he c
ould pass out flyers in the break-
room.  On June 6 there was a fax posted on the doors from the 
front and back into the Center (GC Exh. 2).
11  Fischer went to 
                                                                                            
                                                                                             
was not brought back up. The Austin Interviewing Center will be 
closed for the weekend and will reopen on Tuesday, May 30, 2000. 
Interviewers will be paid their 
hourly average for those hours that 
they were scheduled over the weekend. Trackers will be paid their 
hourly average based on the number of hours they had remaining 
for the week. 
We have been proactively working on putting our policies and 
procedures in writing over the la
st year. Quite candidly, we had 
heard rumblings of a union organizing campaign and wanted to 

have all of our policies and procedures in writing. Therefore, the 
Austin Interviewing Center will remain closed until Tuesday, May 
30, 2000, to give us the time nece
ssary to assemble our policies in 
writing and have them in place na
tionwide effective Monday, May 
29, 2000. 
10 A meeting of employees called by Respondent. 
11 The fax stated: 
Supervisor Nancy Moses and as
ked her where it was permissi-
ble to distribute nonbusiness literatur
e.  Moses said it could be 
distributed only in the breakroom.  He also talked to Patrick 
Bogart that day in the break ro
om.  Fischer along with Stephen 
Nelson, then Ariel Colman and Shannon Mouser, was handing 
out union literature in the br
eak room between 4Œ4:30 p.m.  
Sandra Griffin and Kristal Cain were also passing out union literature.  Shannon Mouser had not actually distributed any 
literature.  She was scheduled to relieve Ariel Colman and 
Adam Fischer distributing the union literature.  Sandra Griffin, 
Kristal Cain, and Ariel Colman testified that they were distrib-
uting union literature as well 
as Adam Fischer and Beth Gos-
nell.  Patrick Bogart came up an
d asked them to come into his 
office.   Bogart was angry and po
inted at Mouser and said that 
he had three people in the last 5 minutes complain that they 
were harassing them.  Bogart said that in the rule book if some-
body said they™re not interested, it would constitute harassment 

to approach that employee again.  Mouser asked how she would 
know if the particular employee had been approached and Bo-
gart said that was for her to find out.  She asked Bogart for a 
list of employees so they could go over the list and make sure 
not to contact anyone a second time but Bogart said no list 
would be given to the union committee.  Bogart said they had 
been accused of verbal hara
ssment because they had passed 
Erma some union literature and Erma stated that if she had 
known it was union literature she would not have taken it.  
Bogart said they shouldn™t have been passing out literature in 
the front because that was a working area.  The employees 
argued that it was not a working area because employees were 
expected to read the bulletin board on their own time.   Adam 
Fischer said they did not want to interfere with the Center™s 
business and they would comply with its rules.  
Late on June 6, around 6 p.m.
 Fischer and Ariel Colman 
spoke to Bogart in Bogart™s office.  Fischer pointed out that 
posting had been permitted such as the Disney™s ads on the 
front bulletin board and Bogart said that he would look into it.  

Fischer and Colman complained about abusive conduct includ-
ing threats to union committee people from Sharon Warner.  

Also on June 6, Kristal Cain
 saw employee Sharon Warner 
going throughout the workroom selling antiunion buttons.  

Sharon Warner testified that she received two verbal warnings 
on June 6 (R. Exhs. 87Œ88) over confrontations regarding the 
Union with Colman and Fischer.  After Ariel Colman™s meeting 
with Patrick Bogart on June 6,
 he and Adam Fischer went to 
Bogart™s office to discuss othe
r employees distributing litera-
ture in the workplace.  They filed a complaint over Sharon 
Warner distributing antiunion buttons in the workplace but 
nothing happened regarding the complaint.   Bogart testified 
that he did not see Sharon Warner soliciting antiunion materials 
 NOTICE OF BUILDING POLICY 
Please be advised that building policy for one La Costa Office 
Building strictly prohibits solic
iting of any nature. This policy 
would include handing out or posting handbills, flyers, or other 
materials, or direct solicitation to individuals, anywhere on the 
premises inside or outside the 
building. ﬁNo Solicitationﬂ signage 
is posted on the premises. Failure 
to comply with this policy con-
stitutes trespassing and is subject to penalties provided therein.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372and he denied that either Arie
l Colman or any other employee, 
complained to him about Sharon Warner soliciting antiunion 
materials.  
In mid-June while Coleman was handing a piece of literature 
to Stephen Nelson near Shannon 
Mouser™s desk, Patrick Bogart 
told them they were in violation of the work rules.  Nelson told 
Bogart that he had requested the literature and Bogart said that 
was still a violation of the rules and they would have to do it in 
the breakroom.  Before the new rule book issued, employees 
were permitted to exchange papers on the workroom floor. 
Paula Boyd is the senior property manager for USAA.  
USAA is the real estate lessor to Respondent.  Patrick Bogart 
phoned her on June 6 and asked if the building had a policy 

against soliciting.  Boyd told him they had such a policy and 
that soliciting involving putting
 flyers under windshields of 
cars in the parking lots or distri
buting literature on the property, 
selling goods and produce.  Bogart asked if Boyd could type up 
something to the effect, so she did and faxed it to Bogart.  Boyd 
asked what this was about and B
ogart replied that he did not 
want to get into that.  Boyd 
faxed a statement involving the 
solicitation rule to Bogart (GC 
Exh. 2).  Afterward other ten-
ants in the building phoned Boyd and complained that people 
were congregating outside the bu
ilding and passing out leaflets.  
Boyd went out to the building and saw that the notices she had 
faxed to Bogart were taped to the entry doors to the building.  
Boyd removed those notices an
d threw them away.  She ex-
plained that she had not mailed 
General Counsel™s Exhibit 2 to Bogart with the intent they be posted on the building entrances 
and that a posting by Respondent 
should have been limited to 
their own rented spaces.  Bogart had actually violated a provi-
sion of Respondent™s lease ag
reement by posting General 
Counsel™s Exhibit 2 in comm
on areas of the building. 
Adam Fischer and Brent Malkus, 
testified about an incident 
with Supervisor Viet Nguyen at
 the Center on June 9.  Brent 
Malkus, along with Karen Frame 
and Adam Fischer, were dis-
tributing literature in the reception area near the front bulletin 
board.  Deann, the receptionist, 
was working at her desk about 
10 feet away.  Viet Nguyen approached and said they were not 

allowed to talk to people and distribute literature.  Malkus re-
plied they had a federally protec
ted right to do that.  Malkus 
said that he would not be insubordinate and would follow or-ders but he would consider filing
 charges.  Nguyen left saying 
he would be right back.  When Nguyen returned he told them 
they could talk to people but they
 could not distribute literature.  
Viet Nguyen testified the he did tell Malkus, Fischer, Cher 
Carmody, and Deann Wootten th
at they could not pass out 
flyers in the area in the vicin
ity of Deann Wootten™s desk but 
that they could talk in that area.  On June 9 William Lewan-
doski passed out and posted copies of a letter to coworkers 
about the Union.  Nancy Moses 
had approved the letter.  How-
ever, Moses came up to him and sa
id that he could not pass out 
the letter except in the breakroom and gave him a verbal warn-
ing (R. Exh. 22).  Employees were permitted to pass out mate-
rials on the workroom floor befo
re the new manual was issued 
on May 30.   
In mid-June Shannon Mouser was present when Steve Nel-
son asked Ariel Colman for a copy of union literature that Col-
man had taken from Mouser™s desk
.  Bogart came up and said they could not do that there.  Nelson told Bogart that he had 
asked for the literature and Bogart said that it did not matter 
whether he asked or not, and that could only be done in the 
break room.  On June 25 after Adam Fischer came to Kristal Cain™s work-
station and gave her some litera
ture that she had requested, 
Patrick Bogart came up and told 
them they were going to have 
to wait until they were in the break room before exchanging 
any nonwork-related material.
12 Cain told Bogart that she had 
asked for that material and that
 Fischer was not soliciting but 
Bogart said they would still have to wait until they were in the 
break room.  Adam Fischer, along with Kristal Cain and Julie Consolvis, talked with Bogart in
 Kristal™s cubicle on June 25.  
Fischer was handing out a union committee newsletter and 
Bogart said that he could pass out that material only in the 
break room.  Fischer asked Bogart if that applied to all 
nonwork related material and asked Kristal for a copy of the 
video ﬁThe Matrix,ﬂ which was 
on her desk.  Bogart just re-
peated that they were not permitted to distribute nonworking 
materials in working areas.  
 Nancy (Moses) Arredondo identi-
fied Respondent™s Exhibit 84 as an incident report she issued 
Andy Lewandoski on June 30 b
ecause he was distributing un-ion literature on the floor.  She testified the Lewandoski asked 

her to initial a letter that he
 was going to post on the bulletin 
board and she subsequently sa
w him passing out the letter in 
the work area.  She told him he would have to pick up all that 
he had passed out and that he would have to go to the break 
room.   Respondent called Gisela
 Uria-Ruiz as its first witness.  She 
is director of executive and language interviewing and is lo-cated at Respondent™s Houston No
rth office.  Uria-Ruiz was the Respondent™s representative duri
ng an unfair labor practice 
hearing in Case 16ŒCAŒ19898, et al.  She prepared a memo on 
May 27, 1999, that diluted some prior work policies.  The pre-
May 1999 policy strictly prohibite
d distribution of anything on 
the interview floor without permission.  The May 27, 1999 
memo came about because a prounion employee insisted she 
had a right to distribute literature during the union organizing 
campaign there in Houston, beca
use a precedent had been set 
for such distribution.  During the existence of that 1999 diluted 
policy, production declined.  For 
that reason, consideration was 
given to renewing the more restri
ctive rules.  However, because 
of ongoing unfair labor practice 
litigation regarding the Hous-
ton office, the new policy manual
 (GC Exh. 5) was not imple-
mented at the Houston North office in May 2000 when it was 
implemented in Austin.  At th
e conclusion of the Houston un-
fair labor practice litigation the manual was implemented at 
Houston.  Ken Anderson is Respondent™s a
ssociate counsel.  He testi-
fied that the Internet and EŒMail policy contained in General 
Counsel™s Exhibit 5 is not a new policy.  Instead, as shown in 
Respondent™s Exhibit 40, that 
was Respondent™s systemwide 
policy on May 14, 1998.
13  Anderson developed General Coun-
                                                          
 12 Bogart identified R. Exh. 20 as a corrective action report he 
awarded Fischer for passing literature 
to Kristal Cain at her cubicle. 
13 The May 1998 policy was referred to as the January 1998 manual 
(R. Exh. 40). 
 GALLUP, INC. 373sel™s Exhibit 5 and his work included use of softwear that he 
ordered on June 1, 1999 (R. Exh. 42).  The new manual had 
been discussed before he ordered the softwear.  He testified 
about discussions in April and May 1999.  Anderson added 
provisions to the new manual including prohibition against 
taping any conversations with a 
supervisor, meetings, forums, or other activities, in part because of problems Respondent experienced in Houston during the union organizing drive.  
Also there was an ongoing title VII case in Houston,
14 where employees taped telephone conve
rsations and face-to-face 

meetings.15 Additionally, the restric
tions were included out of 
concern for confidentiality of clients and respondents.
16 Ander-son testified that General Counsel™s Exhibit 5 no-
solicitation/no-distribution polic
y came directly out of its 
ﬁKnowledge Pointﬂ softwear and in consideration of tensions 
arising due to the union organi
zing campaign at Houston.  
Anderson testified there were pr
oblems of harassment and that 
production had dropped.  He also considered a memo from 
Respondent™s chief operating officer referred to as clean sweep 
(R. Exh. 45).  Additionally, Anderson testified that the policy 
prohibiting anyone being solicite
d after expressing disinterest 
has been rescinded and all repr
imands for that infraction have been rescinded as well.  
Patrick Bogart testified that 
the only restrict
ion against post-
ing in employees™ cubicles was t
hose to insure that inappropri-
ate matters such as ﬁhalf-clothed people picturesﬂ were not 

posted.  That was the policy before the new manual and it con-
tinues to be the policy. 
Viet Nguyen testified that he has received a lot of questions 
about whether employees could pass out materials in the office 
areas or breakrooms and he has told them they could do that 
only in the breakroom.  That happened about 3 weeks before 
the December 19 hearing.  He te
stified that he has not denied 
anyone™s request to put up a personal notice on the breakroom 

bulletin board.  Nguyen testified that he has seen antiunion 
buttons but no one has complained to him about those buttons 

being distributed on the workroom floor.  Viet Nguyen testified 
that he has not seen anyone distributing antiunion buttons on 
the work floor.  Nancy (Mos
es) Arredondo denied seeing any-
one soliciting or purchasing antiunion materials in work areas.  

She testified that she strictly enforced the rules contained in the 
manual effective May 2000.  Ryan Schuchart testified that he 
has seen antiunion buttons but he 
denied that he has seen or 
received a complaint that thos
e buttons were being passed out 
in work areas.  
Dayana (Sanabria) Moore testified that she distributed mate-
rial related to her schoolwork but unrelated to Respondent™s 
work.  Patrick Bogart came to he
r and directed her to pick up 
everything she had passed out.  She also posted a notice related 
to her volleyball team on the br
eakroom bulletin board without 
supervisory permission in late 
July or early August 2000, and 

the notice was removed.  Patrick Bogart verbally warned Cath-
                                                          
                                                           
14 The title VII case involved Houston™
s Bellaire facility rather than 
Houston North. 
15 Those recordings occurred around MarchŒJune 1999. 
16 The term respondent is used to identify a person answering one of 
Respondent™s telephone surveys. 
erine Bradley for selling Avon products at her workstation in 
July 2000.  Ryan Schuchart also cautioned her because she 
delivered a card regarding her nonprofit theater organization to 
another employee in the work area.
  Schuchart told her that she 
could not distribute ma
terials in the working area.  Bradley had 
been at the other employee™s seat discussing the theater and left 
to pick up some material for the employee.  Bradley testified 
that she is limited to posting for the community theater on the 
breakroom bulletin board.  Sharon Warner received two verbal 
warnings on June 6 (R. Exhs. 87Œ88) over confrontations re-
garding the Union with Colman and Fischer.  She received a written warning (R. Exh. 75) on August 2, 2000.  She asked 
Patrick Bogart and he told her she would be fired if she re-
ceived another warning.  In another incident, Warner saw Brent 
Markus raise his middle finger in
 a defamatory sign in the di-
rection of the intercom as Patrick Bogart was making an an-nouncement.  She reported that incident to Bogart.  
Credibility 
I was impressed with the demea
nor of Adam Fischer.  His 
testimony appeared truthful when considered in light of the 
entire record.  I credit his testimony.  I was impressed with the 
demeanor of Brent Malkus, Pa
ula Boyd, William Lewandoski, 
Sandra Griffin, Kristal Cain, Ariel Coleman, and Shannon 
Mouser.  I credit Malkus™ testimony that he contacted the Un-
ion on February 29 and regardi
ng his 98-minute conference 
with Patrick Bogart on March 6. 
 That testimony is not in dis-
pute.  I credit the evidence regarding notices and the interview-
ing policies and procedure manual posted or issued by Respon-
dent during May 2000.  That evidence
 is not in dispute.  I find 
that the testimony of Bogart, Nguyen, Dayana Moore, Ryan 

Schuchart, Catherine Bradley, and Sharon Warner was not 
credible to the extent it tended
 to show that Respondent consis-tently enforced its policies both be
fore and after it learned of its 
employees™ union activities.  The full record shows that was not 
the case.  Before the union activities and in some instances, as 
late as May, the employees ope
nly posted materials on the front 
bulletin board and talked and 
exchanged nonwork-related mate-
rials at their work areas, without interference from supervision.  
Moreover, during those times employees were permitted to use 
the copying machine for personal matters with only occasional 
comments from supervisors that the employees should not 
abuse their privileges.  I credit the testimony showing that em-
ployees were not stopped from di
stributing antiunion materials 
in the work areas after Respondent issued its May 29 manual.  

Sharon Warner did not deny that 
she engaged in that activity.  
 Findings There was evidence to the effect that Respondent had in 
place policies and procedures be
fore 1999, which were similar 
to those contained in its May 29, 2000, ﬂInterviewing Policies 
& Procedures Manual.ﬂ However, I credit evidence including 
that of employees Fischer, Ma
lkus, Lewandoski, Griffin, Cain, 
Coleman, Mouser, as well as that of Gisela Uria-Ruiz
17 show-ing that pre-1999 policies were 
relaxed or nonexistent until 
May 2000. 
 17 Uria-Ruiz testified specifically a
bout the policy at Houston North. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374A. Before May 25, 2000  
As shown above Respondent pos
ted a notice dated May 26, 
2000, showing that it had heard rumors of a union organizing 
campaign.  Patrick Bogart testified that he first learned about 
the union campaign from two employees around May 20.  The 
evidence does not show that Respondent knew of the union 
activities before May 20.  As 
shown above Brent Malkus first 
contacted the Union on February 29.  Thereafter, Malkus was 
called into a 98-minute closed 
door meeting with Patrick Bo-gart regarding Bogart having h
eard that Malkus was saying 
some ﬁvery negative things.ﬂ  
However, nothing was said about the Union at any time during that meeting.  That meeting failed 
to prove that Respondent was aware of its employees™ union 
activities. 
The evidence illustrated Respo
ndent™s practices before it 
learned of the Union on May 20. 
 Brent Malkus testified that 
before that date he made copi
es for personal use in view of 
supervisors.  He was told on occasion to not abuse his privilege 
of using the copy machine but no one stopped him from copy-
ing personal material.  Adam Fischer testified that the front 
bulletin board was used for persona
l as well as business matters 
before May 30.  Several nonbusiness matters including menus 

from Ann™s Kitchen, and ads fo
r Disney™s Magic Kingdom, and 
Sears appeared on the front bulletin board both before and after 

May 30.  Patrick Bogart did not 
dispute the testimony regarding 
Disney and Sears but he testified that was posted because Dis-

ney and Sears were clients.  Bogart admitted that the commu-
nity builders committee placed notices on the bulletin board 
regarding a community theater.  Notices were posted on both 
the front and the breakroom bulletin boards for indefinite peri-
ods and employees were not required to seek approval from a 
supervisor.  Employees freely posted different materials in their 
personal work cubicles without 
approval by a supervisor.  As 
shown above, the evidence also i
llustrated that employees were 
permitted to use computers and the Internet and EŒMail without 
approval.  Employees openly solic
ited and distributed material 
that was not related to work in work areas, in the area near the 

front bulletin board, and in the breakroom.  For example, Brent 
Malkus openly solicited for the Green Party U.S. presidential 
candidate and was told by Supervisor Moses that it was all right 
to do that in the work area.  I am also mindful that Patrick Bo-
gart testified that he cau
tioned Dayana Sanabria, Tracy 
Malasko, and Cory Barrow agains
t solicitation and, on at least 
one occasion, against using the copy machine.  However, the 
credited testimony and the overall record, illustrated that Re-
spondent™s practice immediately before May 20 was one of 
leniency and many work rules, to the extent they may have 
existed, were routinely ignored
 by Respondent™s supervision. 
Testimony also illustrated that the practice before May 25, 
was to wait for the computers to restart at any time the com-
puters went down and that employees were paid only for the 
time spent waiting for the computers to come up as well as the 
time actually working.  Employees were never told to leave the 
premises because of computers going down and they were 
never told they would be paid for days off while the computer 
was down.   B. Near and After May 25 
Respondent posted a May 23 notice regarding copy ma-
chines and postings.  On May 25 Respondent evacuated its 
employees and closed its Center.  A notice dated May 26 (GC 
Exh. 4) stated that the Center
 was not reopened and would not 
reopen until May 30, because Respondent was working to put 
its policies and procedures in writing and because of rumors of 
a union organizing campaign. 
C. The Alleged 8(a)(1) violations 
1.  Respondent posted and promulgated a rule prohibiting per-
sonal use of the copy machine on May 23 
Respondent posted a notice on the front bulletin board on 
May 23 regarding use of the copy
ing machine and other things.  
The notice said that the copy machine was for Gallup use only.  

Patrick Bogart testified that he
 posted the notice (R. Exh. 14) 
on May 25, but he denied that 
notice represented a change of 
policy.  Bogart testified that 
another notice (R. Exh. 15) had 
been posted above the copy machine from before implementa-

tion of the new policy manual.  He testified that on all occa-
sions when employees asked him to use the copy machine for 
personal reasons, he denied their 
requests.  He recalled that on 
one or two occasions he called in employees after learning they 
had used the copy machine for 
personal reasons, and told those 
employees they could not do that. 
  Sometimes party invitations 
would be copied on the machin
e and dropped off at employees™ 
desks. 
I am convinced that employees occasionally used Respon-
dent™s copy machine for personal matters before May 23.  
There was a posted rule against personal use of the machine 
before the union campaign.  Ho
wever, I am convinced that 
credible evidence showed that
 Respondent™s supervisors tended 
to overlook moderate personal use of the copier until the start 
of the union organizing campaign.  The credible evidence 
shows that when it came to a supervisor™s attention that some-
one was using the copy machin
e for personal reasons, the su-
pervisor occasionally advised the employee to not abuse the 

privilege.  I find that Respondent moved to restrict its permitted 
moderate use of the copy machine after it learned of its em-
ployees™ union activities, and that activity tends to restrict, re-
strain, and coerce employees in
 their Section 7 rights and con-stitutes a violation of Section 8(a)(1) of the Act. 
2.  Respondent posted the rule: 
ﬁPostings of a personal nature 
not approved by a manager can only be posted on the break 
room board,ﬂ on May 23 
The May 23 notice (R. Exh. 14), included reference to post-
ing of notices as well as use of the copy machine.  The notice 
said that personal notices could not be posted unless on the 
break room bulletin board.  Notices on the breakroom bulletin 
board were required to include
 the date and a signed approval 
by a manager.  Patrick Bogart denied that he ever denied a re-
quest to post something on the breakroom bulletin board.  Peo-
ple would also post things on th
eir cubicles.  Lead Supervisor 
Bogart admitted that employees posted materials in their cubi-
cles before introduction of the new policy manual.  Those in-
cluded newspaper articles a
bout the 2000 U.S. presidential 
election campaign.  There were 
materials posted by employees 
 GALLUP, INC. 375in the break room bulletin board and there was no requirement 
that an employee needed a supe
rvisor™s permission to post any 
of those matters.  There was no prohibition against postings for 

nonbusiness matters and all types 
of things were posted on all the posting areas.  Those included 
ads for cars, candy bars, Girl 
Scout cookies, and others.  Patrick Bogart testified that he did 
enforce a no-distribution rule before May 2000.  In 1999 he 

received a complaint that employee Dayana Sanabria had been 
passing out a quiz on the work floor.  Bogart told Sanabria that 
it was not appropriate for her to
 distribute nonworking material 
at work.  On an earlier occasion he was told that Tracy Malasko 
was passing out party i
nvitations and that she had used the copy 
machine.  Bogart told Malasko 
that she could not do that.  On 
another occasion Cory Barrow passed out materials and may 
have used the copy machine.  Bogart told Barrow that he could 
not do that and he told Barrow to pick up the materials that he 
had already passed out.  Bogart 
testified that the 1998 policies 
(R. Exh. 40) regarding use of computers and the Internet are no 
different that the policies cont
ained in the manual effective 
May 29, 2000. 
As shown above, I do not credit Bogart™s testimony to the 
extent it would show that Resp
ondent consistently enforced a 
no-solicitation/no-distribution rule before May 23.  Bogart 
testified to the effect that he occasionally enforced a no solicita-
tion, no distribution rule in the work area,
18 but as shown herein 
there was credited evidence that Respondent instituted a new 
policy immediately after learni
ng of the union campaign and 
that on occasion after May 30 it ignored an employee soliciting 
and distributing antiunion buttons in the work area.  The cred-
ited record showed that Responde
nt™s routine practice immedi-
ately before learning of the union campaign was to overlook 
solicitation and distribution in all 
areas of the Center especially 
when no one complained about the activity.  As to Bogart™s 

testimony that 1998 policies did not differ from those in the 
May 29 manual, I find that eviden
ce does not go to the material point.   The material question is
 what were Respondent™s estab-
lished policies immediately before the union organizing cam-

paign and before Respondent ma
de its late May announcements 
regarding its policies.  The evidence proved that Respondent™s 
policy at that time included solicitation and distribution in all 
areas of the Center and that employees were permitted to post 
personal materials on all the bulletin boards and in their cubi-
cles.  I find that Respondent unlawfully changed its notice post-
ing policy on May 23 in violation of Section 8(a)(1). 
                                                          
                                                           
18 Respondent pointed to R. Exh. 74, 85, and 86 (dated July 6, June 
30 and 12, 2000), plus evidence that employee Sandy Kesaras was told 
that she had to post Christmas card
 solicitations in the breakroom and 
Steven Nelson was told that he w
ould have to post a notice seeking a roommate in the breakroom. 
3.  Respondent issued a new Interviewing policies and proce-
dures manual on May 29, which 
implemented changes in terms 
and conditions of employment
19 Respondent issued a new manual on May 29 (GC Exh. 5).  
The manual included a prohibition 
against taping by audio or 
video activities at work; a proh
ibition against solicitation and 
distribution in the workplace at
 any time; a prohibition against 
posting nonbusiness materials in working areas and common 
areas of the building and a directive limiting postings of 
nonbusiness materials to the break room bulletin board pro-
vided the notice was dated and had been approved by a man-
ager and providing the notice would be removed after one 
month; a prohibition against using Internet for anything other 
than business; and that EŒmail may not be used to solicit for 
nonbusiness matters.
20  Respondent announced through a notice 
dated May 26 (GC Exh. 4), th
at the new manual was being 
prepared to issue on May 30 because of rumors of union orga-
nizing activity at the Austin Center.  As shown above, I have 
credited testimony showing Re
spondent™s policy before May 
2000, was to permit employees to 
use tape recordings in the 
workplace; to solicit and distribute nonbusiness materials in the 
workplace; to post nonbusiness materials in the workplace in-
cluding in employees™ cubicles
 and on bulletin boards other 
than the bulletin board in the break room; that notices were not 
required to be dated or approved by a manager and that notices 
were not removed from a bulle
tin board at the end on 1 
month.21 The General Counsel argued that Respondent™s ac-
tions constitute unfair labor practices
.  (NLRB v. Roney Plaza 
Apartments, 597 F.2d 1046 (5th Cir. 1979); 
Eaton Corp., 302 
NLRB 410, 411 (1991); 
Cannondale Corp
., 310 NLRB 845 
(1993); Montgomery Ward & Co
., 220 NLRB 373, 374 (1975), 
enfd. as modified 554 F.2d 996 (10th Cir. 1977); 
Predicasts, 
Inc., 270 NLRB 1117, 1119 (1984); and 
Permian Corp
., 189 
NLRB 860 (1971), enfd. 457 F.2d 512 (5th Cir. 1972).)  Re-
spondent argued that it started preparation of the manual long 
before the union organizing campai
gn; that its policies were not new; and that the manual was prepared for business reasons.  
Ken Anderson testified that Res
pondent was at work preparing a new manual before the union 
organizing campaign started.  
However, the evidence shows that the alleged unlawful policies 
were not instituted until after 
Respondent learned of the union 
 19 Although the General Counsel argue
d that Respondent engaged in 
an unfair labor practice by issuing 
its manual on May 29, I have found 
and considered that Respondent en
gaged in questionable actions by 
including certain rules in that manual 
as noted here. I do not find that 
the entire manual was unlawful. 
20 As to Respondent™s policy regarding the Internet and eŒmail, 
Adam Fischer credibly testified th
ere were certain computers at the 
Center that employees were permitt
ed to use for nonbusiness matters 
and the employees were permitted to use the Internet and eŒmail on 
those computers.  
21 As shown above Patrick Bogart test
ified that he posted R. Exh. 16 
regarding posting notices on designated bulletin boards and that the 

notices would be removed 1 month from
 the date of posting, during the 
second or third week of May 2000. Due 
to the vagueness as to date plus 
demeanor and conflicts between Boga
rt and other credited evidence, I 
do not credit his testimony to the extent that it would show R. Exh. 16 
was posted before Bogart learned of the employees™ union activities on 
May 20.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376campaign.  The alleged unlawful policies differed from the 
policies in practice immediately before the union campaign 
started.  Even though Respondent
 may have at one time, en-
forced other, stricter policies that is of no importance if the 
evidence shows that the policies at the beginning of the union 
activity were different.  As 
shown above, the credited evidence 
showed that Respondent permitted solicitation in all areas of 
the Center, including the work areas, immediately before the 
union campaign.  As shown 
above, among other matters, I 
credit the testimony of Brent 
Malkus that Supervisor Nancy 
Moses allowed him to campai
gn for the Green Party U.S. 
presidential candidate in the work area.  The credited evidence 
also showed that employees pos
ted personal notices on all Re-
spondent™s bulletin boards immediately before the union cam-
paign.  Respondent™s argued that it implemente
d its May 2000 
manual because of legitimate business reasons and that it would 
have issued the manual in the absence of union activities.  
The evidence in that regard
 included testimony of Respon-
dent™s associate counsel, Ken Anderson, to the effect that work 
started on the manual long before the 2000 union organizing 
campaign in Austin, and testimony
 of Respondent™s director of 
executive and language at Houst
on North office, Gisela Uria-Ruiz, to the effect that production dropped at the Houston 
North office during a 1999 union organizing campaign.  Uria-
Ruiz attributed that drop in production to relaxed rules includ-
ing Respondent™s solicitation and 
distribution policy.  Addi-
tionally, she testified about the use of tape recordings made by 

employees at Houston and used during litigation at an unfair 
labor practice hearing and 
a title VII hearing.  
Respondent™s argument suffers in 
several respects.  As to the 
tape recordings, I am not impr
essed that problems generated during litigation qualify as the 
type of business reason that 
would enable and employer to interfere with, restrain, or coerce 
protected activity.  Of course, there may be a showing of added 
costs generated by losses during litigation but that does not 
appear to be the type of business reason the Board and courts 

have considered in the earlier cases.  Moreover, no evidence 
was offered to show that changes were considered at the Austin 
Center before Respondent lear
ned of its employees™ union ac-
tivities on May 20.  Within 3 days thereafter, Respondent 
changed its approach to the use 
of its copy machine and posting 
personal notices.  There was no evidence showing that anything 
occurred during those 3 days to 
justify those changes for busi-
ness purposes.  Then from May 29 Respondent enforced its 

new manual rules but, as shown here, enforcement took a dif-
ferent turn when union activity 
was involved.  Employees solic-
iting for the Union including, for example, William Lewan-
doski, were stopped, told to pick up everything that had been 
distributed, and warned, while
 employees opposing the Union 
including, for example, Sharon Warner, were not stopped and 

were not required to go back and retrieve the antiunion materi-
als.  There was evidence that Warner, like Lewandoski, re-
ceived a warning.  Additionally,
 I note that the testimony by 
Gisela Uria-Ruiz failed to show
 that Respondent determined 
that stricter rules would resolve the problems noted during the 
1999 union organizing campaign at H
ouston North.  Indeed her 
testimony appeared to show that the relaxed rules became a 
problem only because of conflicts between prounion and 
antiunion employees.  The drop in productivity occurred during 
the union campaign.  Therefore, to fully realize a business re-
lated benefit from its change in ru
les, it would appear that only 
during a union organizing campaign, would the new rules pre-
vent a drop in production.  Additionally, Respondent imple-
mented a rule against employees soliciting any employee that 
had previously declined union ma
terial.  That rule was not in-
cluded in the manual even though Respondent argued that it 
constituted harassment.  Alt
hough the manual addressed har-
assment, it does not defined hara
ssment to include solicitation 
of an employee that previously declined similar material.  Un-
der those circumstances, I find that the evidence failed to sup-
port Respondent™s claim that it would have instituted all the 
rules contained in its May 2000 
manual, in the absence of its 
Austin employees™ union activities.
22 I find that Respondent did 
not change its rules and implem
ent its new manual because of 
production problems.
23 Instead, I find that Respondent engaged 
in conduct in violation of Section 8(a)(1) by including the al-

leged unlawful provisions 
in the May manual.   
4.  Respondent, by its supervisor
, Viet Nguyen, told employees 
that distribution of literature inside the building but outside the 
Center was not permitted on June 2
 Supervisor Viet Nguyen talked with Adam Fischer after 
Fischer distributed union literature 
outside the Center on June 2.  
Nguyen told Fischer that he had checked with other supervisors 
and that it was okay to distribute 
literature outside but not inside 
the building.  Nguyen testifie
d about his June 2 conversation 
with Fischer.  Nguyen phoned another supervisor and then told 
Fischer that he could pass out flyers outside the building but he 
could not pass them out in the common areas inside the build-ing.  Nguyen testified that he to
ld Fischer that he could pass out 
flyers in the break room. 
Before May 20 employees solicit
ed and distributed literature 
for nonwork related matters in all areas.  For example, I cred-
ited the evidence that Brent Ma
lkus openly campaigned for the 
Green party presidential candidate in view of supervisors and 
nothing was said to him.  He solicited Supervisor Nancy 
Moses.  Moses was ineligible 
to sign a petition for the Green 
Party candidate because she had voted in the Democratic or 
Republican elections, and Malkus
 asked if it was okay if he 
solicited other employees.  Mose
s said that it was no problem.  
I find the evidence established that Nguyen did tell employee 
Fischer that he could not distribute literature inside the build-
ing.  The Center, which constit
utes Respondent™s facility, is 
only a part of the building.  By his directive Nguyen prohibited 
Fischer™s distribution in areas outside Respondent™s work areas.  
As shown here Patrick Bogart posted a fax that he received 

from Respondent™s lessor, USAA
 Realty, prohibiting solicita-
tion in the building.  The action tended to support Nguyen™s 

comments.  Regardless of the lessor™s policy, the record 
                                                          
 22 This is not a situation where I would normally question whether 
Respondent would have taken the 
allegedly unlawful action in the 
absence of union activities (
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982)). How-
ever, Respondent raised this issue in its brief. 
23 NLRB v. Roney Plaza Apartments
, 597 F.2d 1046 (5th Cir. 1979); 
Champion International Corp.
, 303 NLRB 102 (1991). 
 GALLUP, INC. 377showed that before the union 
campaign it was not Respondent™s 
practice to prohibit its employees from distributing literature 
outside its Center.  By doing so 
in regard to union materials, 
Respondent engaged in conduct in violation of Section 8(a)(1) 
of the Act. 5.  Respondent, by its supervis
or, Viet Nguyen, told its em-
ployees that
 distribution of literature in the front area was not 
permitted
 On June 9 Brent Malkus, along with Karen Frame and Adam Fischer, were distributing literat
ure in the reception area near 
the front bulletin board.  Deann, the receptionist, was working 

at her desk about 10 feet away.  Viet Nguyen approached and 
said they were not allowed to talk to people and distribute lit-
erature.  Malkus replied they ha
d a federally protected right to 
do that.  Malkus said that he would not be insubordinate and 
would follow orders but he would consider filing charges.  
Nguyen left saying he would be right back.  When Nguyen 
returned he told them they could talk to people but they could 
not distribute literature.  Viet Ng
uyen testified the he did tell 
Malkus, Fischer, Cher Carmody,
 and Deann Wootten that they 
could not pass out flyers in the area in the vicinity of Deann 
Wootten™s desk but that they could talk in that area. 
The full record shows, and I 
find, that employees were per-
mitted to solicit and distribute materials in the front area near 

the bulletin board before the 2000 union organizing campaign.  
Nguyen™s orders to Respondent
™s employees to forego that 
activity in the future does constitute interference with, restraint, 
and coercion of the employees Section 7 rights and constitutes 
an unfair labor practice. 
6.  Respondent told its employees
 that distribution of literature 
was permissible only in the breakroom, on June 6.  Respondent 
told its employee Andy Lewandoski that distribution of literature 
on the workroom floor was not permitted on June 9
 Nancy Moses came up to William Lewandoski and said that 
he could not pass out a letter to coworkers about the Union, 
except in the break room and gave him a verbal warning (R. 
Exh. 22).  Lewandoski had passed out and posted copies of the letter in the Center on June 9.  Nancy Moses had approved the 
letter.  As shown above, employ
ees were permitted to pass out materials on the workroom floor
 before the new manual was issued on May 30.  Nancy (Moses) Arredondo identified 
Respondent™s Exhibit 84 as an incident report she issued Andy 
Lewandoski on June 30 because 
he was distributing union lit-erature on the floor.  She testified that Lewandoski asked her to 
initial a letter that he was going to post on the bulletin board 
and she subsequently saw him passing out the letter in the work 
area.  She told him he would have to pick up all that he had 
passed out and that he would have to go to the break room.  I 
find that Moses™ action constitutes a change in established pol-
icy because of the union campaign in violation of Section 
8(a)(1) of the Act.  
7.  Respondent, by its supervisor
, Patrick Bogart, told its em-
ployees that offering literature 
to any employee who had previ-
ously declined literature was impe
rmissible, on June 6.  Re-
spondent, by its supervisor, Patr
ick Bogart, told its employees 
that distribution of literature in the working areas was imper-
missible and that employees coul
d be charged with harassment 
for offering literature to any 
employee who had previously 
declined literature, on June 13 
Adam Fischer, along with Stephen Nelson, then Ariel Col-
man and Shannon Mouser, was handing out union literature in 
the break room between 4Œ4:30
 p.m.  Sandra Griffin and 
Kristal Cain were also passing out union literature.  Shannon 
Mouser had not actually distributed any literature.  She was 
scheduled to relieve Ariel Colm
an and Adam Fischer distribut-
ing the union literature.  Sandra 
Griffin, Kristal Cain, and Ariel 
Colman testified that they were distributing union literature as 
well as Adam Fischer and Beth Gosnell.  Patrick Bogart came 
up and asked them to come into his office.  Bogart was angry 
and pointed at Mouser and said th
at he had three people in the 
last 5 minutes complaining that
 they were harassing them.  

Bogart said that in the rulebook if somebody said they™re not 
interested, it would constitute harassment to approach that em-
ployee again.  Mouser asked 
how she would know if the par-
ticular employee had been appro
ached and Bogart said that was 
for her to find out.  She asked Bogart for a list of employees so 
they could go over the list and ma
ke sure not to contact anyone 
a second time but Bogart said no list would be given to the 
union committee.  Bogart said they had been accused of verbal 
harassment because they had passed Erma some union litera-
ture and Erma stated that if she had known it was union litera-
ture she would not have taken it
.  Bogart said they shouldn™t 
have been passing out literature in
 the front because that was a 
working area.  The employees argued that it was not a working 
area because employees were expected to read the bulletin 
board on their own time.  Adam Fischer said they did not want 
to interfere with the Center™s 
business and they would comply 
with its rules.  Respondent raises the question of what would 
have been legitimate solicit
ation and distribution under Re-
spondent™s interpretation of its 
rules after May 30, but for the 
alleged harassment.  Bogart de
fined harassment as offering 
union material to someone that was either not interested, as was 
the case with ﬁErma,ﬂ or to someone that had previously ex-
pressed disinterest.  The effect of such a rule is abolition of all 
solicitation and distribution be
cause absent some unusual cir-cumstances not shown to have existed here, no prounion em-
ployee could be sure that a solicited employee was neither dis-
interested in the union material
 nor had previously expressed 
disinterest to another employee
.  Moreover, regardless of the 
question of harassment, it is clear that Respondent has insti-
tuted a new rule that became ef
fective only upon its learning of 
the union organizing campaign.  I find that Bogart™s action 

constitutes conduct in violation of Section 8(a)(1) of the Act.
 8.  Respondent, by its supervisor
, Patrick Bogart, told its em-
ployees in mid-June that distribution of literature on the work-
room floor was impermissible In mid-June Shannon Mouser was present when Steve Nel-
son asked Ariel Colman for a copy of the union literature that 
Colman had taken from Mouser™s
 desk.  Patrick Bogart came 
up and said they could not do that there.  Nelson told Bogart 
that he had asked for the literature and Bogart said that it did 
not matter whether he asked or not, and that could only be done 
in the breakroom.  On June 25 after Adam Fischer came to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378Kristal Cain™s workstation and gave her some literature that she 
had requested, Patrick Bogart cam
e up and told them they were 
going to have to wait until they were in the breakroom before 

exchanging any nonwork-related material.  Cain told Bogart 
that she had asked for that mate
rial and that Fischer was not 
soliciting but Bogart said they would still have to wait until 

they were in the breakroom.  Ad
am Fischer, along with Kristal 
Cain and Julie Consolvis talked with Bogart in Cain™s cubicle 
on June 25.  Fischer was handing out a union committee news-
letter and Bogart said that he 
could pass out that material only 
in the break room.  Fischer asked 
Bogart if that applied to all 
nonwork related material and asked Kristal for a copy of the 
video ﬁThe Matrix,ﬂ which was 
on her desk.  Bogart just re-
peated that they were not permitted to distribute nonworking 
materials in working areas.  As shown here, Respondent™s ac-tions were contrary to the policy it practiced before the 2000 
union organizing campaign and the record shows that other 
employees were not stopped when
 distributing antiunion litera-
ture.  I find that Respondent engaged in unfair labor practices 
by preventing all distribution of
 materials by prounion employ-
ees in the working area. 
9.  On June 6 Respondent poste
d a no solicitation rule from the 
building landlord, USAA Realty Company
 Paula Boyd is the senior property manager for USAA. 
USAA is the real estate lessor to Respondent.  Patrick Bogart 
phoned her on June 6 and asked if the building had a policy 
against soliciting.  Boyd told him they had such a policy and 
that soliciting involving putting
 flyers under windshields of 
cars in the parking lots or distri
buting literature on the property, 
selling goods and produce.  Bogart asked if Boyd could type up 
something to the effect, so she did and faxed it to Bogart.  Boyd 
asked what this was about and B
ogart replied that he did not 
want to get into that.  Boyd 
faxed a statement involving the 
solicitation rule to Bogart (G
C Exh. 2).  Respondent posted 
copies of Boyd™s fax on the doors from the front and back into 
the Center (GC Exh. 2) on June 
6.  Afterward other tenants in 
the building phoned Eddie Paula Boyd and complained that 

people were congregating outside the building and passing out 
leaflets.  Boyd went out to the building and saw that the notices 
she had faxed to Bogart were taped to the entry doors to the 
building.  Boyd removed those 
notices and threw them away.  
She explained that she had not
 mailed General Counsel™s Ex-
hibit 2 to Bogart with the intent they be posted on the building 
entrances and that a posting by Respondent should have been 
limited to their own rented spaces.
  Bogart had actually violated 
a provision of Respondent™s le
ase agreement by posting Gen-
eral Counsel™s Exhibit 2 in 
common areas of the building. 
By posting the USAA Realty 
fax Respondent was advising 
its employees that it was prohibi
ting their solicitation and dis-tribution of materials includi
ng union materials outside the 
Center whether inside or outside
 the building.  As shown here 
Respondent™s practice before th
e union campaign was to permit 
solicitation and distribution inside its Center.  Regardless of 
USAA Realty™s practice, Responde
nt™s action had the tendency 
to interfere with, restrain or coerce its employees in the exercise 

of rights under Section 7 or the 
Act and constitutes and unfair labor practice. 
D. The Alleged 8(a)(1) and (3) violations 
1.  Respondent closed 
its Center from May 25Œ29
 24 As shown above, the evidence is
 not in dispute but that Re-
spondent closed its Center af
ter its computers went down on 
May 25, 2000.  The testimony of
 the General Counsel™s wit-
nesses Lewandoski, Griffin, and Mouser to the effect that the 
normal procedure when the computers went down, was for the 
employees to wait at the Center for the computers to come back 
up, was not disputed.  On those occasions employees were paid 
for the time spent waiting for the computers.  On May 25 when 
the computers went down the empl
oyees were rushed out of the 
building about 15 minutes later. 
 Before May 25 the employees 
had never been sent home when the computers went down and 

paid for their time even though the Center was closed.  Re-
spondent posted a notice to its em
ployees explaining that after a 
May 25 computer blip, most Centers were brought back up but 
that the Austin Center was not brought back up; and that the 
Center would remain closed until Tuesday, May 30, because of 
rumors of a union organizing campaign:
25  INTEROFFICE MEMORANDUM 
TO: OPERATIONS SUBJECT: AUSTIN INTERVIEWING CENTER 
DATE:  MAY 26, 2000 
Last night a blip occurred on the system that caused all 
interviewing centers to go down momentarily.  Although 
most centers were back on line within minutes, the Austin 
Interviewing Center was not brought back up.  The Austin 
Interviewing Center will be closed for the weekend and 
will reopen on Tuesday, May 30
, 2000.  Interviewers will 
be paid their hourly average for those hours that they were 

scheduled over the weekend.  Trackers will be paid their 
hourly average based on the number of hours they had re-
maining for the week. 
We have been proactively working on putting our 
policies and procedures in writing over the last year.  
Quite candidly, we had heard rumblings of a union orga-
nizing campaign and wanted to have all of our policies and 
procedures in writing.  Therefore, the Austin Interviewing 
Center will remain closed unt
il Tuesday, May 30, 2000, to 
give us the time necessary to
 assemble our policies in writ-
ing and have them in place nationwide effective Monday, 
May 29, 2000. 
 The General Counsel argued th
at Respondent™s closing its 
Center constituted unlawful conduct (
General Battery Corp
., 220 NLRB 1078 (1975); and 
Power, Inc
., 311 NLRB 599 
(1993), enfd. 40 F.3d 409 (D.C. Cir. 1994)).  In consideration 

of this allegation I shall consider whether the General Counsel 
proved that Respondent was motivated by its employees™ union 
activities and its animus against 
those activities, in taking the 
                                                          
 24 The General Counsel stated on the record that it is not seeking a 
remedy that includes money. The employees were paid for the time the 
Center was closed. 
25 The General Counsel argued that this comment constitutes an in-
dependent violation of Sec. 8(a)(1) 
and I agree. That comment tends to 
interfere with, coerce, and restrain employees in the exercise of Sec. 7 
rights. 
 GALLUP, INC. 379allegedly unlawful action.  If I 
find that was the case, I shall 
examine whether Respondent would have closed the Center in 
the absence of union activities.  (See 
Manno Electric, 321 
NLRB 278, 280 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); and NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983).).  As shown here, Respondent has 
demonstrated its anim
us by its conduct in violation of Section 
8(a)(1).  Moreover, its memo shows that it was motivated by a 

rumor of its employees™ union or
ganizing activities in its deci-
sion to close the facility from May 25. 
Respondent offered no credible 
evidence that it would have 
closed the Center in th
e absence of union activity.
26  What it did 
offer was evidence that it was working on the revised manual 
long before the union activity and that the new manual applied 
to all its employees.  However,
 the issue here is not why did 
Respondent issue a new manual but 
why did it clos
e its facility 
from May 25 to 30.  As shown in its memo, that action was 
caused by rumors of union orga
nizing activity.  Respondent™s 
action is prohibited by Section 8(a)(1) and (3) of the Act.  Ob-
viously, an employer tends to interfere with protected rights by 
illustrating to its employees that 
it will close its facility because 
of rumors of union activity.  A
dditionally, Respondent™s clos-
ing of the facility effected the terms and conditions of employ-
ment to encourage or discourage membership in any labor or-
ganization.  I find that Respondent engaged in unfair labor 
practices by closing its Center
.  As shown above, Respondent 
did pay its employees for the time the Center was closed and 

the General Counsel does not seek a remedy that includes 
money.  However, the fact rema
ins that Respondent closed its 
facility because of its employees™ union activities and that ac-

tivity is prohibited by Secti
on 8(a)(1) and (3) of the Act. 
2.  Respondent, by its supervis
or, Patrick Bogart, verbally 
warned its employee Brent Malkus for making an obscene ges-
ture in the workplace, on May 31 
Patrick Bogart admitted that he issued a corrective action re-
port to Brent Malkus on May 31 (R. Exh. 71), after Sharon 
Warner reported that Malkus was 
raising his finger to the inter-
com as Bogart was making announcements.  Malkus denied to 
Bogart that he had been making the alleged gestures.  Sharon 
Warner testified that she saw Brent Malkus raise his middle 
finger in a defamatory sign in th
e direction of the intercom as 
Patrick Bogart was making an
 announcement.  She reported 
that incident to Bogart.  In view of the timing of its action, its 
knowledge of Malkus™ union activities and its demonstrated animus I am convinced that the General Counsel proved a 
prima facie case.  However, I have carefully examined the tes-
timony of Sharon Warner and I find that she was a convincing 
witness.  Warner was the employee that complained to Respon-
                                                          
 26 Respondent argued, among other things, that the Center was 
closed because of computer failure. 
However, as shown here, the record 
evidence including Respondent™s May 26 memo, proved that it was not 
Respondent™s practice to close the Ce
nter because of computer failure; 
that the computer failure on May 25 lasted for only ﬁmomentarilyﬂ; that 
other Centers that experienced the same failure resumed operations 
after a brief delay and the Center was closed until May 30 because of 

rumors of union organizing activity.  
dent about Malkus.  Despite 
my determination that Brent 
Malkus was truthful in his test
imony, I am not 
convinced that 
he was fully truthful regarding this allegation.  The record sup-
ported Respondent™s claim that it routinely warned employees 
for similar infractions.  Therefore, I find that Respondent 
proved it would have warned Malkus in the absence of his un-
ion activities.  
3.  Respondent violated Section 
8(a)(1) and (3) when it warned 
its employee Lewandoski for dist
ributing a letter regarding the 
Union to employees 
On June 9 William Lewandoski passed out and posted copies 
of a letter to coworkers about the Union.  Nancy Moses had 
approved the letter.  However, 
Moses came up to him and said 
that he could not pass out the letter except in the break room 
and gave him a verbal warning 
(R. Exh. 22).  Employees were 
permitted to pass out materials on the workroom floor before 

the new manual was issued on Ma
y 30.  Nancy (Moses) Arre-
dondo identified Respondent™s Exhibit 84 as an incident report 

she issued Andy Lewandoski on June 30 because he was dis-
tributing union literature on the floor.  She testified the Lewan-
doski asked her to initial a lett
er that he was going to post on 
the bulletin board and she subs
equently saw 
him passing out the letter in the work area.  She told him he would have to pick 

up all that he had passed out and that he would have to go to the 
breakroom.  The record as shown herein, proved that Respon-
dent knew that William Lewandoski supported the Union.  That 

fact was evident by an examination of the letter he was distrib-
uting on June 9.  Moreover, as shown above, I find that Re-
spondent demonstrated animus.  As to whether Respondent 
would have disciplined Lewandoski in the absence of his union 
activities, the evidence
 showed that the opposite is the case.  
Before the union campaign Resp
ondent permitted employees to 
engage in the very activity Lewandoski engaged in on June 9 
without disciplinary action.  I 
find that Respondent engaged in 
conduct in violation of Section 
8(a)(1) and (3) by issuing a 
verbal warning to William Lewandoski.  
CONCLUSIONS OF LAW 
1.  Gallup, Inc., is an employ
er engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  United Steelworkers of America, AFLŒCIOŒCLC is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
3.  Respondent, by changing its
 rule to prohibit personal use 
of its copy machine; by changing its rule to prohibit posting 
notices except in the break room after dating and securing su-
pervisory approval on the notice; by issuing a new interviewing 
policies and procedures manual on May 29; by telling employ-
ees they cannot distribute union 
materials outside the Center; 
by telling employees they canno
t distribute union literature in 
the front bulletin board area; by telling employees that distribu-

tion of union literature is prohibited in work areas and that un-
ion literature may be distribut
ed only in the breakroom; by 
telling its employees they may 
not offer union literature to any 
employee that has previously declined union literature; by tell-
ing employees that distribution of union literature in work areas 
is not permissible and that em
ployees may be charged with 
harassment for offering literature to any one that previously 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380declined union literature; and by
 posting a USAA Realty notice 
prohibiting solicitation outside its Center; because of its em-
ployees™ union activities, has enga
ged in conduct in violation of 
Section 8(a)(1) of the Act. 
4.  Respondent, by closing its
 Center from May 25Œ30, 2000, 
because of a rumor of union organizing activities; and by issu-

ing a warning to employee William Lewandoski because he 
distributed a letter regarding the Union to employees in a work-
ing area on June 9, 2000; has engaged in conduct in violation of 
Section 8(a)(1) and (3) of the Act. 
5.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of section 2(6), 
(7), and (8) of the Act. 
REMEDY Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist there from and to take ce
rtain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent unlawfully closed its facil-
ity from May 25Œ30, 2000; issued a new manual that unlaw-
fully included no-solicitation/no
-distribution provisions, provi-
sions against taping activities at
 work, provisions against post-
ing personal notices and prohibi
tions against using computers and Internet and eŒmail for personal use; and unlawfully 
warned employee William Lewandoski on June 9 because of 
his protected union activities; in
 violation of sections of the Act, I shall order Respondent to rescind all reference to its May 

25Œ30 closing; rescind unlawful provisions of the May 2000 
manual and rescind the disciplinary action against William 
Lewandoski, and to notify each of 
its employees in writing that 
it has taken that action.  
[Recommended Order omitted from publication.] 
 